Notice of Pre-AIA  or AIA  Status
 	The present application 16/291,032, filed on 3/4/2019  (or after March 16, 2013), is being examined under the first inventor to file provisions of the AIA                       (First Inventor to File). 
 	In the event the determination of the status of the application as subject to AIA  35 
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	Patent Prosecution Highway (PPH) program GRANTED on 4/8/2020.
DETAILED ACTION
Response to RCE-2 
Claims 8-15,17 are pending, (claims 1-7, 16 are cancelled) in this application.
Examiner acknowledges applicant’s amendment filed on 2/8/2022.
A request for continued examination under 37 CFR 1.114, including the fee set
forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this
application is eligible for continued examination under 37 CFR 1.114, and the fee set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on
2/8/2022 has been entered
Drawings
The Drawings filed on 3/4/2019 are acceptable for examination purpose.

Priority
Acknowledgment is made of applicant’s claim for foreign priority application under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JAPAN 2018-039038, filed on 03/05/2018.

Response to Arguments
 	
Applicant’s arguments at page 10-12 with respect to claim(s) 8-15,17  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.










Statutory Review under 35 USC § 101

 	Claims 8-10,13-15,17 are directed to  A non-transitory computer-readable storage medium storing a program that causes a processor included in node device in   a data circulation network to execute a process: have been reviewed
 	Claims 8-10,13-15,17 appear to be statutory category, as non-transitory computer storage medium storing computer-executable instructions as disclosed           in ¶ 0108-0111,0113-0114 (claim says non-transitory).
 	Claims 11 is directed to a node device included in a data circulation network, the node device and have been reviewed.
 	Claims 11 appear to be statutory category as the node device includes hardware (at least one data processor) as disclosed in ¶ 0108-0111,0113 of the applicant’s specification referring to physical processor cores.
Claim 12 is directed to a method and have been reviewed.
 	Claims 12 perform the method steps, directed to significantly more than an abstract idea (based on currently known judicial exceptions).






Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-15,17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 8,11-12, recites:
 	“A non-transitory computer-readable storage medium storing a program that causes a processor included in node device in a data circulation network to execute a process, the process comprising:
 	performing first process for sharing, in the data circulation network, first metadata corresponding to first data that a first terminal connected to the node device has when receiving a registration request including first attribute information on first data, the first metadata including the first attribute information and first access authority information, the first access authority information including second user identification information, the second user identification information is information indicating a user who is authorized to access the first data;
 	performing a second process for providing one or more pieces of second metadata included in one or more pieces of first metadata stored in a memory included in the node device to an issuer of the first obtain request when receiving a first obtainment request to obtain the one or more pieces of second metadata, the first obtainment request including first keyword information that indicates a keyword and first user identification information, each of the one or more pieces of first metadata 
 	performing a third process for providing second data that is requested by a requester when receiving a second obtainment request including data identification to obtain the second data that is identified by the data identification, wherein the first process includes:
 	 transferring the first metadata to first node device included in the data circulation network, and 
 	storing the first metadata in the memory, 
 	the second process includes: 
 	determining, based on the first user identification information included in the first obtainment request and each of the user identification information corresponding to each of the one or more pieces of first metadata, one or more pieces of second metadata that a user specified by the first user identification information is given permission to access from the one or more pieces of the first metadata ,
 	 obtaining, from the one or more pieces of second metadata, one or more pieces of third metadata that each includes the keyword that is specified by the first keyword information by referring the attribute information included in each of one or more pieces of second metadata
 	transmitting the obtained one or more pieces of third metadata to the issuer, and 
 the third process includes: 

 	receiving the second data corresponding to third metadata selected by the requestor from the one or more pieces of third metadata based on the data identification, and
 	transferring the second data to the requestor”.  These limitations can be performed by a generic computer.  The claimed processor and memory are generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  
 	That is, other than reciting “by a processor” and/or “node device”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by a processor”, “memory”, “node device” language, ”performing first process…….. when receiving a registration request including first attribute information on first data, ……….. the first attribute information and first access authority information, …………………….. second user identification information, the second user identification information is ……………. access the first data;” performing a second process…….first obtain request …………..obtain the one or more pieces of second metadata, the ………… first keyword information that indicates a keyword and first user identification information, ………….. including attribute information and access authority information, the access authority information including user identification information, ……….. a user who is authorized to access data corresponding to each the one or more pieces of first metadata”, in the context of this claim limitation encompasses merely performing user identification information, access authority 
Step 2A Prong 2 Integration into a practical application
This judicial exception is not integrated into a practical application.  In particular, the claim 8,11-12 only recites one additional element - using a processor to perform user identification information, first data, second data, keywords, metadata(s) and transferring.  The processor and/or memory  in all the above steps is recited at a high-level of generality (i.e, as a generic processor performing a generic computer function of merely processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component (the processor).  Accordingly, this 
Step 2B significantly more
 	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform user identification information, access authority information as metadata….. data identification……… steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim 8,11-12 is not patent eligible. See MPEP 2106.05(b)(I).  

Claim 9, further elaborates “wherein the first process includes computing a hash value of the first data corresponding to the first metadata, and the first metadata transferred to a plurality of node devices in the data circulation network includes the hash value, the plurality of node devices including the first node and the second node”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Claim 10, “wherein the first process is includes sharing the attribute information included in the first metadata using a blockchain”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 13, wherein “each of the attribute information includes second keyword information relating to metadata and identifier of metadata registration transaction, and  
 	the obtaining includes obtaining the one or more pieces of third metadata based on the second keyword information in each of the attribute information and the first keyword information in the first obtainment request”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 14, “wherein the determining includes giving, when the first user identification information is matched the second user identification information, the permission to access to the one or more pieces of second metadata to the user”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited 

Claim 15: 
 	“determining whether or not the one or more pieces of third metadata which is specified by the first user identification information and includes the keyword is present in the one or more pieces of first metadata based on each of the user identification information and 
 	giving the user to the permission to access to the one or more pieces of third metadata when the one or more pieces of third metadata which is specified by the first user identification information and includes the keyword is present in the registered metadata”, which have been determined to be extra-solution activity that does not impose any meaningful limits on practicing the abstract idea.   Even in combination, the additional details recited in these claims do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Claim 17:  “computing a first hash value of the first data corresponding to the first metadata, transferring the first metadata including the first hash value, storing the metadata including the hash value in the memory, and deleting the first data, and the third process includes: computing a second hash value of the second data corresponding to the first metadata after receiving the second data, determining whether or not the second data is valid based on the computed second hash value and 
 	Claim 8-15,17 limitations above, constitutes an insignificant extra-solution activity in the form of mere processing data, first data, second data , metadata, attribute information,  data transfer, see MPEP 2106.05(g)














Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 8,11-12 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable  over Solis et al., (hereafter Solis), US Pub.No. 2015/0271267 Published Sep,2015 in view of Hu et al., (hereafter Hu), US Pub.No. 2017/0329980 published Nov, 2017




Claim 8,11-12, Solis teaches a system which including ” non-transitory computer-readable storage medium storing a program that causes a processor included in node device in a data circulation network to execute a process, the process comprising” (fig 9, 0097 – Solis teaches data storing system having both hardware and software  including computer execution instructions, also claim 15 preamble):
 	“performing first process for sharing, in the data circulation network, first metadata corresponding to first data that a first terminal connected to the node device has when receiving a registration request including first attribute information on first data, (fig 1,0044-0045 - Solis teaches multiple users accessing to the storage devices having respective devices such as client device connected to the content server in a network environment, further Solis’s storage device maintains various objects such as federated object, metadata repository, related persistent queries as detailed in fig 1); 
“the first metadata including the first attribute information and first access authority information, the first access authority information including second user identification information, the second user identification information is information indicating a user who is authorized to access the first data” (0049-0050 – Solis teaches user data object information uniquely identified using hash-based name, contextual based information derived from the “metadata” forming respective user’s information metadata attribute information, further it is noted that  Solis specifically teaches cryptographic signature information that provides a valid unique identifier or authorization information that permits user to access to the content, second user identification corresponds to second user ID, fig 1, element 106.2, further user-metadata corresponds to the identified user-data content object from the metadata repository para: 0010, line 6-9) ;

 	 “storing the first metadata in the memory” (Solis : fig 1, element 120 – metadata repository), 
 	the second process includes (fig 1-2) 

 	“ obtaining, from the one or more pieces of second metadata, one or more pieces of third metadata that each includes the keyword that is specified by the first keyword information by referring the attribute information included in each of one or more pieces of second metadata” (Solis: fig 2A-2B, 0047-0048, 0050-0051 – Solis teaches defining second metadata including user identifier or authorization information against access control information for the API routines of the defined content object, further it is noted that object store instance may also store the metadata and named content objects, as such Solis defines metadata structure for example object sotre instance organizes metadata into key-value pairs ie., key filed, values stored in metadata repository), 
 , and
 	“transferring the second data to the requestor” (fig 1, 0045).



 	transmitting the obtained one or more pieces of third metadata to the issuer, and 
 	the third process includes: 
 	transmitting a request for obtaining the second data to a second terminal that has the second data or second node that is connected to the second terminal 
 	receiving the second data corresponding to third metadata selected by the requestor from the one or more pieces of third metadata based on the data identification
 	 transferring the first metadata to first node device included in the data circulation network”, although Solis teaches both first and second metadata stored in metadata repository with respect to multiple user devices in a network environment (Solis: Abstract, fig 1-2).  On the other hand, Hu disclosed: “performing a third process for providing second data that is requested by a requester when receiving a second obtainment request including data identification to obtain the second data that is identified by the data identification, wherein the first process (Abstract – Hu teaches data transfer using hybrid approach particularly transfer data between two computer system connected in an network environment, further Hu teaches defining token(s) that including metadata about the data set and these data sets are protected using encrypted tokens and authentication phrase using BHDT modules that verifies respective identities as detailed in 0036-0037;


 	the third process includes” (Hu: 0038 – Hu teaches token exchange phase using blockchain network particularly selected data set transferred to one or more addresses of the cloud storage location using encryption technique, as such parameters may include metadata regarding data set to be transferred as detailed 0038);: 
 	“transmitting a request for obtaining the second data to a second terminal that has the second data or second node that is connected to the second terminal” (0022, line 1-4, 0050, fig 4 – Hu teaches blockchain network and multiple sites element 104,108 are connected via respective gateways (element 114,116).  The prior art of Hu teaches overall workflow between computer systems in a blockchain network environment particularly transmitting and/or transfer data between computer system(element 102 and 106) multiple times based on requirement  
 	“receiving the second data corresponding to third metadata selected by the requestor from the one or more pieces of third metadata based on the data identification” (fig 5, 0057-0058 – Hu teaches receiving data as token exchange along with message from the cloud storage service  particularly login credentials such as username, password , encrypted forms part of metadata base data identification because HBDT module ensures proper token exchange of data corresponds to metadata)
 	 “transferring the first metadata to first node device included in the data circulation network” (fig 4, 0014, 0051-0052 – Hu teaches data set transfer process in response to receiving token among computer systems maintained by each node of the  in a cloud computing network)

effective filing date of applicant’s claimed invention to combine tokens of metadata of data sets transferred between first and second computer systems of Hu et al., into processing queries on metadata of content objects shared in a network system of Solis et al., because both Solis, Hu defines content object metadata (Solis: Abstract, fig 1; Hu: Abstract, fig 1), and they both supports hash based content objects (Solis: 0049; Hu: 0025, line 4-9), while Hu supports transactions, and transfer of data in a blockchain network environment (Hu: 0024-0025).  Because both Solis, Hu supports content object metadata, authorization to access the same content in a computing network, it would have been obvious to use transfer selected data of specified transaction using the combination with a hash that satisfies condition  ie., verify and validate process (Hu: 0025-0026) thereby improves throughput performance and reduce high computational cost, further overall authentication and token exchange phases  improves the secure properties of cloud network (Hu: 0041).

As to Claim 9, Solis disclosed “wherein the first process includes computing a hash value of the first data corresponding to the first metadata” (0092-0093 – Solis teaches metadata content object deriving hash value, a storage object’s hash value of particular metadata), and
 	“the first metadata transferred to a plurality of node devices in the data circulation network includes the hash value, the plurality of node devices including the first node and the second node” (fig 4, fig 8, 0094-0095).

As to Claim 10, the combination of Solis ,Hu disclosed  “wherein the first process is includes sharing the attribute information included in the first metadata using a blockchain” (Solis :0013-0014, 0045;  Hu: 0014, 0041, fig 1).

As to claim 13, Solis disclosed: 
 	“each of the attribute information includes second keyword information relating to metadata and identifier of metadata registration transaction” (Solis: 0011-0013,0048,    fig 2A), and
 	“the obtaining includes obtaining the one or more pieces of third metadata based on the second keyword information in each of the attribute information and the first keyword information in the first obtainment request” (Solis: 0049-0050).

As to Claim 14, Solis disclosed, “wherein the determining includes giving, when the first user identification information is matched the second user identification information, the permission to access to the one or more pieces of second metadata to the user” (Solis:0045,0049) .

As to Claim 15, Solis disclosed:
 	“determining whether or not the one or more pieces of third metadata which is specified by the first user identification information and includes the keyword is present in the one or more pieces of first metadata based on each of the user identification information” (0045,0049-0050),  and 


Claim 16. (Cancelled).

As to claim Claim 17, the combination of Solis ,Hu disclosed  : 
 	“computing a first hash value of the first data corresponding to the first metadata, transferring the first metadata including the first hash value, storing the metadata including the hash value in the memory, “ (Solis: 0008-0009, 0093, fig 3A) and deleting the first data, (Solis: 0012)  and the third process includes: computing a second hash value of the second data corresponding to the first metadata after receiving the second data, determining whether or not the second data is valid based on the computed second hash value and a hash value included in the second metadata stored in the memory (Solis: 0092-0093, fig 7; Hu: 0025-0026),  and “transferring, when the second data is valid, the second data to the requestor” (Solis: fig 1, fig 9, 0010-0011; Hu: fig 1, 0026,0028)
Conclusion

The prior art made of record
a) 	US Pub. No. 2015/0271267 is directed to content oriented object metadata query
b) 	US Pub.No. 2017/0329980 is directed to data transfers in hybrid blockchain token metadata

 	SEE MPEP 2141.02 [R-5] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) In re Fulton, 391 F.3d 1195, 1201,73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP §2123. 
 	In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
 	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Srirama Channavajjala whose telephone number is   571-272-4108. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:30 PM Eastern Time.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alam Hosain, can be reached on (571) 272- 3978.  The fax phone numbers for the organization where the application or proceeding is assigned is  571-273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information  for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.            For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)


/Srirama Channavajjala/Primary Examiner, Art Unit 2154